Tilson, Judge:
The appeals listed above have been submitted for decision upon a stipulation to the effect that the issue herein and the issue in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, is the same; that the appraised value less certain additions represent the proper export value of the merchandise, and that there was no higher foreign value.
On the agreed facts, I find and hold the proper dutiable export value of the rayon wearing apparel covered by said appeals to be the value found by the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.